WALTERS, Chief Judge,
concurs specially.
I concur in the result. I am not persuaded that we should focus on whether the district court “exceeded” its jurisdiction because of an unreasonable delay in deciding Chapman’s motions to reduce his sentence by placing him on probation. Instead, as explained in footnote 2, infra, Chapman’s motion to reconsider should have been treated by the district court as a renewed motion under Rule 35, which was filed more than 120 days after the remittitur on the first appeal. Because the motion was untimely filed, the district court simply had no jurisdiction whatsoever to grant relief by modifying Chapman’s sentence. State v. Omey, 112 Idaho 930, 736 P.2d 1384 (Ct.App.1987). As recognized in our lead opinion, the district court’s belated decision to place Chapman on probation encroached on the paroling authority of the executive branch. Brandt v. State, 118 Idaho 350, 796 P.2d 1023 (1990).
There remains a troubling aspect to this case. Evidently, Chapman has been released from custody and on probation since July, 1989, while the state pursued this appeal. As a result of our decision, he must be returned to the custody of the Board of Correction for service of the balance of his sentence. If he has conducted himself favorably while on probation, it would seem counterproductive that he should be reincarcerated in the penitentiary. Depending on how Chapman has performed on probation, parole may be a more viable alternative. Also, as we noted in State v. Salsgiver, 112 Idaho 933, 935, n. 3, 736 P.2d 1387, 1389, n. 3 (Ct.App.1987), Chapman may seek a commutation of his sentence by the Commission of Pardons and Parole which could produce an adjusted sentence consonant with the district judge’s underlying intent and would not infringe upon the principle of comity between the executive and judicial branches of government.